DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/9/2020 and 4/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-5, 7-16, 18, 23, 24, 27 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art teaches some aspects of the claimed invention, including an anode with dedicated cathode emitters at each end for generating independent x-ray beams (Geus, US 6,188,747 B1).  The prior art as a whole teaches a common practice of having inspection systems with simultaneously- or sequentially-operated fan and pencil beams; however, the beams are typically generated with either two separate x-ray sources (separate emitter/target pairs in separate housings) or by splitting and/or shaping a beam from a single source (see Grodzins and Adams, see attached PTO-892).
Therefore, the prior art neither teaches nor reasonably suggests such an x-ray generator where one end of the anode and a corresponding one of the cathode emitters forms a fan beam x-ray source, and the opposite end of the anode and the other corresponding one of the cathode emitters forms a pencil beam x-ray source, as required by the combination as claimed in claim 1.
Claims 2-5, 7-16, 18, 23, 24, 27 and 28 are allowed by virtue of their dependence upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  the remaining art of record teaches various arrangements for individually-selectable x-ray beams from a common anode or from closely-arranged separate sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884